Citation Nr: 0814114	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound to the left thigh involving 
Muscle Group XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

In January 2004, the RO denied the veteran's claim for a 
disability rating in excess of 10 percent for residuals of a 
gunshot wound to the left thigh involving Muscle Group XIII.  
The veteran appealed to the Board of Veterans' Appeals 
(Board).  In October 2006, the Board denied the appeal.

The veteran appealed the Board's October 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the parties to the appeal filed a joint motion 
asking the Court to vacate the Board's decision and remand 
the matter for readjudication.  The Court granted the motion 
later that same month.

In July 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  The 
AOJ confirmed the prior denial and returned the matter to the 
Board.  The case is now presented for further appellate 
consideration.

For the reasons set forth below, this case is being REMANDED 
for additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

In the joint motion filed with the Court in April 2007, the 
parties to this appeal agreed, among other things, that the 
Board needed to address whether the veteran was entitled to 
increased and/or separate ratings for his disability based on 
nerve impairment and/or impairment of the left hip and/or 
left knee joints.  See, e.g., Esteban v. Brown, 6 Vet. App. 
259 (1994).  The parties agreed that if the Board determined 
that an examination was required in order to properly 
evaluate the veteran's disability, the examiner should 
provide an opinion, if possible, regarding which muscle group 
was involved.

In order to address these and other concerns, the Board 
remanded the case for additional development in July 2007.  
The Board asked that the veteran be afforded an examination.  
Among other things, the examiner was to clearly identify the 
specific muscle group(s) involved and provide a full 
description any left hip and/or knee disability attributable 
to the in-service gunshot wound.

Unfortunately, the requested development has not been 
completed.  The record shows that the veteran was examined in 
August 2007.  However, the examiner did not clearly identify 
the specific muscle group(s) involved, as requested in the 
remand:  No opinion at all was offered as to the identity of 
the affected muscle group(s) in the original report of August 
2007, and in a subsequent addendum to the report, dated in 
October 2007, the examiner noted-in passing, and without any 
substantive analysis-that the veteran had a service-
connected gunshot wound involving Muscle Group XVIII.  
Further, although the examiner found that the veteran had 
cognizable disabilities of the left hip and knee (namely, 
left hip adductor muscle strain and left knee 
chondromalacia), no opinion was offered as to whether those 
disabilities were residuals of, or could otherwise be 
attributed to, the gunshot wound sustained in service.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2007).

Records of the veteran's treatment at the VA Medical Center 
(VAMC) in Dallas, Texas were last received in July 2006.  On 
remand, efforts should be made to obtain any records of 
relevant treatment he may have undergone since that time, in 
order to ensure that his claim is adjudicated on the basis of 
an evidentiary record that is as complete as possible.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA is charged with constructive notice of medical 
evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records pertaining to 
any relevant treatment the veteran has 
received at the VAMC in Dallas, Texas since 
July 2006, following the procedures set forth 
in 38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

2.  After the foregoing development has been 
completed, arrange to have the veteran's left 
leg examined.  The examiner(s) should review 
the veteran's claims file.  After examining 
the veteran, and conducting any evaluations, 
studies, and tests deemed necessary, the 
examiner(s) should fully describe any and all 
functional deficits associated with the 
service-connected gunshot wound of the 
veteran's left thigh.  The final report 
should include the following:

a.  The examiner(s) should clearly 
identify the specific muscle group(s) 
involved in the gunshot wound.  In so 
doing, the examiner(s) should comment 
on the accuracy of a statement 
appearing in the report of a September 
2003 VA examination, to the effect that 
the veteran's injury involves Muscle 
Group XII.  The examiner(s) should also 
comment on the accuracy of a statement 
appearing in an October 2007 addendum 
to an August 2007 VA examination 
report, to the effect that the 
veteran's has a service-connected 
injury involving Muscle Group XVIII.  
To the extent feasible, the examiner(s) 
should identify by name the specific, 
individual muscles involved, or likely 
involved, in the original in-service 
injury.

b.  The examiner(s) should offer an 
opinion as to whether the adductor 
muscle strain of the veteran's left 
hip, diagnosed on VA examination in 
August 2007, is a residual of, or has 
otherwise been caused or chronically 
worsened by, the service-connected 
gunshot wound of the veteran's left 
thigh.

c.  If it is determined that the 
adductor strain of the veteran's left 
hip is a residual of, or has otherwise 
been caused or chronically worsened by, 
the service-connected gunshot wound of 
the veteran's left thigh, the 
examiner(s) should conduct range of 
motion studies on the left hip.  The 
examiner(s) should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees, and 
should indicate whether the veteran can 
cross his legs.  If there is clinical 
evidence of pain on motion, the 
examiner(s) should indicate the point 
at which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner(s) should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should, if 
feasible, portray these factors in 
terms of degrees of additional loss in 
range of motion (beyond that which is 
demonstrated clinically).

d.  The examiner(s) should offer an 
opinion as to whether the 
chondromalacia of the veteran's left 
knee, diagnosed on VA examination in 
August 2007, is a residual of, or has 
otherwise been caused or chronically 
worsened by, the service-connected 
gunshot wound of the veteran's left 
thigh.

e.  If it is determined that the 
chondromalacia of the veteran's left 
knee is a residual of, or has otherwise 
been caused or chronically worsened by, 
the service-connected gunshot wound of 
the veteran's left thigh, the 
examiner(s) should indicate whether 
there is any evidence of recurrent 
subluxation or lateral instability of 
the knee associated with the 
chondromalacia and, if so, whether such 
subluxation and/or lateral instability 
is best described as slight, moderate, 
or severe.  The examiner(s) should also 
conduct range of motion studies on the 
knee.  The examiner(s) should first 
record the range of motion observed on 
clinical evaluation, in terms of 
degrees of flexion and extension.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of flexion and/or extension 
at which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner(s) should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).

f.  The examiner(s) should offer an 
opinion as to whether the veteran has 
any neurological impairment associated 
with the service-connected gunshot 
wound of his left thigh.  In so doing, 
the examiner(s) should comment on 
statements appearing in the report of a 
September 2003 VA examination, to the 
effect that the veteran complained of 
tenderness, pain, and "slight 
numbness" in the area where he was 
shot, and that examiner's final 
impression that the veteran "had a 
gunshot wound with some muscle and 
nerve injuries, which are very slight, 
and causing minimal to mild 
pain . . . ."  (Emphasis added.)

g.  If it determined that the veteran 
does have neurological impairment 
associated with the service-connected 
gunshot wound, the examiner should 
identify the specific nerve, or nerves, 
involved.  For each affected nerve, the 
examiner should indicate whether the 
impairment is in the nature of a 
neuritis, a neuralgia, and/or 
paralysis.  If paralysis of any nerve 
is identified, the examiner should 
indicate whether the paralysis is 
complete or incomplete and, if it is 
incomplete, whether the incomplete 
paralysis is best characterized as 
mild, moderate, moderately severe, or 
severe.  The examiner should 
specifically indicate whether any noted 
nerve impairment causes any 
manifestations entirely separate and 
distinct from those occasioned by the 
muscle damage to the left thigh and, if 
so, should identify the disabling 
manifestations attributable to nerve 
injury alone.

h.  The examiner(s) should provide a 
full description of the entrance and 
exit wound scars on the veteran's left 
thigh, including the dimensions of the 
scars and information as to whether the 
scars are deep (i.e., associated with 
underlying soft tissue damage) or 
superficial; whether they are unstable; 
whether they are tender and painful on 
examination; and whether they cause 
limited motion or other limitation of 
function.

A complete rationale for all opinions should 
be provided.

3.  After the foregoing development has been 
completed, and action has been taken to 
satisfy the notice requirements set out at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), take adjudicatory action on the 
matter of the veteran's entitlement to 
service connection and separate evaluations 
for left hip disability, left knee 
disability, and/or nerve impairment as 
secondary to, or a residual of, the service-
connected gunshot wound of his left thigh, 
taking into account the provisions of 
38 C.F.R. §§ 4.14, 4.55(a), and the Court's 
decision in Esteban.  After a decision has 
been entered on those issues, notify the 
veteran of the outcome and of his right to 
appeal.  Issues pertaining to service 
connection, rating, and/or effective date for 
these disabilities should be certified to the 
Board for review if, and only if, a timely 
notice of disagreement is received and, after 
a statement of the case (SOC) has been 
issued, the veteran perfects an appeal by 
filing a timely substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  

4.  Also take adjudicatory action on the 
matter of the veteran's entitlement to a 
disability rating in excess of 10 percent for 
residuals of a gunshot wound to the left 
thigh (i.e. muscle injury).  In so doing, 
consider whether "staged" ratings are 
warranted pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If the benefit 
sought remains denied, furnish a supplemental 
SOC (SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. §§ 4.40, 4.45, and 
4.59.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and to any SOC issued 
pursuant to paragraph 3, above, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

